Citation Nr: 1412416	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for left hand, 2nd and 3rd metacarpal displaced fracture, with residual scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to April 2009.

These matters come to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for sinusitis and GERD; and granted entitlement to service connection for left hand disability, bilateral knee disability, left elbow disability, and bilateral ankle disability, assigning separate noncompensable ratings, effective May 1, 2009.  A notice of disagreement was filed in August 2009.  In a February 2010 rating decision, the RO assigned separate 10 percent ratings to the left and right knee, left elbow, and left and right ankle disabilities, effective May 1, 2009.  A statement of the case was issued in February 2010.  In March 2010, the Veteran filed a substantive appeal with regard to the sinusitis and GERD service connection issues, and the left hand disability rating issue.  

The Veteran testified at a Board hearing in September 2010; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran indicated that he seeks continuous treatment for his disabilities at the Charleston, South Carolina VA Medical Center (VAMC).  Treatment records are on file dated through October 29, 2009, and dated from July 1, 2011 to September 30, 2013.  Outstanding and updated treatment records must be associated with the claims folder or Virtual VA.  

Sinusitis

Service connection is in effect for allergic rhinitis; however, the Veteran also asserts that he has sinusitis due to service.  

In May 2009, the Veteran underwent a VA examination.  The examiner noted two bouts of acute sinusitis but did not diagnose chronic sinusitis.  

A July 2012 VA treatment record reflects a diagnosis of allergic rhinitis/maxillary sinusitis.  

The Veteran should be afforded a VA examination to assess whether he has a chronic respiratory disability separate and distinct from his allergic rhinitis.  

GERD

The Veteran asserts that he has GERD due to service or due to medication taken for service-connected disabilities.  38 C.F.R. §§ 3.303, 3.310 (2013).

A May 2009 VA examination report reflects that no GERD was found per an UGI.  VA treatment records dating July 2011 include a diagnosis of poorly controlled GERD, and VA records from July 2012 also reflect a diagnosis of GERD.  

The Veteran should be afforded another VA examination to assess the nature and etiology of his claimed GERD.  

Left hand

The Veteran testified that he experiences limited range of motion in his wrist, and numbness and locking in his hand.  T. at 18-22.  He also testified that his symptoms had become worse since his previous VA examination in September 2009.  T. at 26.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  He should be afforded a VA examination to assess the severity of his service-connected disability, and to determine whether has suffers from any neurological manifestations as a result of his disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA treatment records from the Charleston VAMC dated from October 30, 2009 to June 30, 2011, and from October 1, 2013.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed sinusitis.  It is imperative that the claims file and electronic record be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Does the Veteran have a respiratory disability separate and distinct from his allergic rhinitis?

b) Does the Veteran have chronic sinusitis?

c)  If chronic sinusitis or any other chronic respiratory disability is diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) due to service?

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

The examiner should reconcile any opinion with the service treatment records, VA outpatient treatment records, and lay statements of the Veteran.  

If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the opinion to be expressed should be identified. 

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed GERD.  It is imperative that the claims file and electronic record be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Does the Veteran have GERD that is at least as likely as not (a 50 percent or higher degree of probability) due to service?

b) Does the Veteran have GERD that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected disabilities, to include medication taken for service-connected disabilities?

c) Does the Veteran have GERD that is at least as likely as not (a 50 percent or higher degree of probability) aggravated (permanently increased in severity beyond the natural progression) by service-connected disabilities, to include medication taken for service-connected disabilities?  If so, describe the baseline severity of the GERD prior to aggravation.  

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

The examiner should reconcile any opinion with the service treatment records, VA outpatient treatment records, and lay statements of the Veteran.  

If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the opinion to be expressed should be identified. 

4.  Schedule the Veteran for an appropriate VA orthopedic and neurological examination to ascertain the nature and severity of his left hand disability.  The claims file should be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, including x-rays, should be accomplished and all special test and clinical findings should be clearly reported.  

The examiner should identify all symptoms and manifestations associated with the left hand disability, specifically residuals of 2nd and 3rd metacarpal displaced fracture.  The examiner should comment on any and all symptoms and manifestations affecting the wrist as a result of the left hand disability.

The examiner should identify any neurological findings affecting the left hand as a result of the service-connected disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should also identify any muscular atrophy.

Range of motion testing of the hand and fingers should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After completion of the above, the RO/AMC should review the expanded record and readjudicate entitlement to service connection for sinusitis and GERD, and entitlement to an initial increased rating for left hand disability.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


